[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
PER CURIAM IN RE: DEFENDANT'S MOTION TO STRIKE JURY CLAIM DATED FEBRUARY 27, 1991
This slip and fall claim by Glenda Nowell was returned to court June 5, 1990 and the pleadings were closed July 2, 1990. Approximately 9 months later, February 12, 1991, the case was claimed to the jury list. The defendants now move to strike the litigation from the jury docket. Nowell, in her "Memorandum In Opposition. . ." dated March 7, 1991, tells us that we have discretionary authority under 52-215 of our statutes to place a case on the jury docket even when the claim, as here, is out of time. However, the plaintiff does not furnish us a reasonable factual predicate for exercising this discretionary authority. In these circumstances, we grant the motion. Falk v. Shuster,171 Conn. 5, 10-12 (Cotter, C.J., dissenting); 52-215 and 51-239b, Conn. Gen. Stat.
So ordered.
WILLIAM PATRICK MURRAY A JUDGE OF THE SUPERIOR COURT CT Page 3140